Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (this “Release”) is made by and between
Clifton Rutledge (the “Executive”) and Bojangles’ Restaurants, Inc. (the
“Company”). The Executive and the Company shall be referred to individually as a
“Party” and collectively as “Parties”.

WHEREAS, the Company and the Executive are parties to an Amended & Restated
Employment Agreement entered into on December 18, 2014, and amended on
November 1, 2016 (the “Employment Agreement”). All capitalized terms used herein
but not defined shall have the meanings ascribed to such terms in the Employment
Agreement; and

WHEREAS, the Executive’s employment with the Company has ceased on March 5, 2018
(the “Termination Date”), prior to the execution hereof; and

WHEREAS, the Company has agreed to pay the Executive certain amounts in
connection with the cessation of his employment, subject to his execution of
this Release.

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

1.    Termination; Consideration.

1.1.    The Parties acknowledge and agree that the Executive’s employment, and
his service in any officer or director position, with the Company, the Parent
and their Affiliates ceased on the Termination Date. In accordance with
Section 15 of the Employment Agreement, Executive hereby confirms his
resignation as an officer and/or member of the board of directors of the
Company, the Parent and any of their Affiliates, and as a fiduciary of any
Company benefit plan, as of the Termination Date.

1.2.    The Parties acknowledge that the Company is obligated to pay the Accrued
Benefits, as described in Section 12(a)(i) of the Employment Agreement, to the
Executive, irrespective of whether the Executive executes this Release. For
avoidance of doubt, the Accrued Benefits will include a total payment of $43,846
(less required withholdings) in respect of accrued but unused vacation and
personnel days.

1.3.    In connection with the termination of the Executive’s employment, and in
consideration of the Executive’s execution of this Release and such Release
becoming irrevocable in accordance with its terms, the Company will make the
payments described in Paragraph 2 below.

1.4.    The Executive acknowledges that, except as otherwise provided
specifically in this Release (including Paragraph 1.2 hereto), the Company, the
Parent and their Affiliates do not and will not have any other liability or
obligation to the Executive. The Executive further acknowledges that, in the
absence of his execution of this Release, the payments specified in Paragraph 2
below would not otherwise be payable.

2.    Severance Payments and Benefits. In lieu of the payments described in
Section 12(a)(ii) of the Employment Agreement and in consideration for his
execution of this Release, the Executive will be entitled to the payments,
rights and benefits described in this Section 2.

2.1.    Salary Continuation. The Company will continue the Executive’s Base
Salary (as in effect immediately prior to the Termination Date, i.e., $600,000
per annum) for a period of eighteen (18) months following the Termination Date.
The total amount of such salary continuation payments will be $900,000 (less
requirement withholdings). Such salary continuation will be paid in accordance
with the Company’s regular payroll practices; provided that, subject to
Section 19(h)(ii) of the Employment Agreement, the first payment pursuant to
this paragraph will be made on the regularly scheduled payroll date next
following the sixtieth (60th) day after the Termination Date and will include
payment of any amounts that would otherwise have been paid between the
Termination Date and that date.



--------------------------------------------------------------------------------

2.2.     Equity Awards.

2.2.1.    Any unvested stock options and restricted stock units held by the
Executive immediately prior to the Termination Date and that were otherwise
scheduled to vest within twelve months following the Termination Date will be
deemed vested as of the Termination Date. This will result in the vesting of
additional stock options with respect to 147,698 shares and 12,812 additional
restricted stock units. These equity awards are listed on the attached Exhibit
A.

2.2.2.    All the vested stock options held by Executive as of the Termination
Date, including the stock options vesting pursuant to Paragraph 2.2.1 above,
will (notwithstanding anything in any other agreement governing such awards)
remain exercisable until the earliest of: (a) the first anniversary of the
Termination Date, or (b) the expiration of the original term of the stock
option, or (c) any accelerated expiration date contemplated by the Bojangles’,
Inc. Amended and Restated 2011 Equity Incentive Plan in connection with a change
in control or similar event or transaction.

2.3.    COBRA. The Company will waive the applicable premium for COBRA
continuation coverage for the Executive and his eligible dependents under the
Company’s group health plans for 12 months following the last day of the month
in which the Termination Date occurs.

2.4.    Legal Fees. The Company will pay Mr. Rutledge’s reasonable legal fees
incurred in connection with the documentation of this Agreement, up to a maximum
of $8,000, within 30 days following his presentation of invoices evidencing
those fees; provided that such invoices are submitted to the Company within 60
days following the Termination Date.

3.    Release; and Covenant Not to Sue.

3.1.    In exchange for the good and valuable consideration contained in this
Release, the Executive hereby fully and forever releases and discharges the
Company, the Parent and their Affiliates, and each of their predecessors and
successors, assigns, stockholders, officers, directors, trustees, employees,
agents and attorneys, past and present (each such person or entity is referred
to as a “Released Person”) from any and all claims, demands, liens, agreements,
contracts, covenants, suits, actions, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect, in law, equity or
otherwise, whether known or unknown, or whether asserted or unasserted, which
Executive now has, or hereafter can, shall or may have, upon or by reason of any
act, transaction, practice, conduct, matter, cause or thing of any kind or
nature whatsoever arising or occurring through the date of this Release (each, a
“Claim”, and collectively, “Claims”), including, but not limited to, any Claim
arising out of the Executive’s employment by the Company or the termination
thereof, any Claim under the Age Discrimination in Employment Act, 29 U.S.C. §
621, et seq. (the “ADEA”), the Employee Retirement Income Security Act, 29
U.S.C. § 1001, et seq., any Claim based upon alleged wrongful or retaliatory
discharge or breach of contract, any Claim for attorneys’ fees, and any other
Claim under any other federal, state, local or foreign statute, ordinance,
regulation, or under any contract, tort or common law theory. The foregoing will
not be deemed to release the Company from Claims solely to enforce this Release.
Notwithstanding the foregoing, Executive is not releasing any Claims hereunder
with respect to (a) Executive’s right to be indemnified pursuant to the
Company’s applicable governing documents, or Executive’s right to coverage under
any applicable directors’ and officers’ liability insurance policies, (b) the
Accrued Benefits, (c) any rights that Executive has to vested equity awards as
of his Termination Date, (d) his rights as a stockholder of the Parent, or
(e) any rights which arise after the date on which Executive countersigns this
Release with respect to matters that occurred after such date or which cannot be
released by private agreement.

 

2



--------------------------------------------------------------------------------

4.    Covenant Not to Sue. The Executive expressly represents that he has not
filed a lawsuit or initiated any other administrative proceeding against a
Released Person and that he has not assigned any Claim against a Released
Person. The Executive further promises not to initiate a lawsuit or to bring any
other Claim against a Released Person arising out of or in any way related to
the Executive’s employment by the Company or the termination of that employment.
Notwithstanding anything herein to the contrary, this Release will not prevent
the Executive from filing a charge with the Equal Employment Opportunity
Commission (the “EEOC”) (or similar state agency) or participating in any
investigation conducted by the EEOC (or similar state agency); provided,
however, that any claim by the Executive for personal relief in connection with
such a charge or investigation (such as reinstatement or monetary damages) would
be barred.

5.    Non-Disparagement.

As material consideration for the Company’s promises and agreements in this
Release, Executive acknowledges and agrees that, except as required by
applicable law, or compelled through valid legal process, subpoena or court
order, he will not, directly or indirectly, either orally, in writing or
otherwise, make any derogatory or disparaging statements about Company, the
Parent or their Affiliates, or their officers, directors, products, services,
business, business practices or employment practices, or take any action that
could reasonably be expected to harm the reputation of the Company, the Parent
or their Affiliates, or their officers or directors.

As material consideration for Executive’s promises and agreements in this
Release, Company acknowledges and agrees that, except as required by applicable
law, or compelled through valid legal process, subpoena, or court order, the
Company will not (through its officers, directors and authorized spokespersons),
and will cause its Parent and Bojangles’ International, LLC (the “Franchisor”)
not to (through their officers, directors, and authorized spokespersons),
directly or indirectly, either orally, in writing or otherwise, make any
derogatory or disparaging statements about Executive or take any other action
that could reasonably be expected to harm the reputation of Executive.

6.    Acknowledgments. The Executive acknowledges and affirms his obligations
under the following sections of the Employment Agreement: Section 14 (Return of
Company Property), Section 15 (Resignation as Officer or Director), Section 16
(Confidentiality; Non-Solicitation; Non-Competition), and Section 17
(Cooperation). The Company acknowledges and affirms its obligations in
Section 16 (Cooperation) of the Employment Agreement, and Paragraphs 1.2 and 5
herein. Both Parties acknowledge that the obligations set forth in Sections 14
through 17 of the Employment Agreement shall continue to be subject to the
interpretive and enforcement provisions contained in Sections 18 and 19 of the
Employment Agreement, provided that the reference in Section 18 of the
Employment Agreement to “Section 12(a)(ii)” shall be deemed to instead refer to
Paragraph 2 of this Release.

7.    Rescission Right. The Executive expressly acknowledges and recites that
(a) he has read and understands the terms of this Release in its entirety,
(b) he has entered into this Release knowingly and voluntarily, without any
duress or coercion; (c) he has been advised orally and is hereby advised in
writing to consult with an attorney with respect to this Release before signing
it; (d) if applicable and required under the ADEA, he was provided twenty-one
(21) calendar days after receipt of the Release to consider its terms before
signing it; and (e) if applicable and required under the ADEA, he is provided
seven (7) calendar days from the date of signing to terminate and revoke this
Release, in which case this Release shall be unenforceable, null and void. If
applicable and required under the ADEA, the Executive may revoke this Release
during those seven (7) days by providing written notice of revocation to

 

3



--------------------------------------------------------------------------------

Bojangles’ Restaurants, Inc., 9423 Southern Pine Boulevard, Charlotte, NC 28273,
Attention: General Counsel. If the Executive does not revoke this Release within
the seven (7) day revocation period provided for under the ADEA, the Release
shall become effective on the eighth (8th) day following the Executive’s
execution of the Release.

8.    Notice. Nothing in this Release shall (i) prohibit the Executive from
making reports of possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002, or of any other whistleblower
protection provisions of state or federal law or regulation, or (ii) require
notification or prior approval by the Company of any reporting described in
clause (i).

9.    Miscellaneous.

9.1.    Tax Withholding; 409A. All payments provided to the Executive will be
subject to tax withholding in accordance with applicable law and subject to
Section 19(h) of the Employment Agreement.

9.2.    No Admission of Liability. This Release is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by either Party. There have been no such
violations, and each Party specifically denies any such violations,
respectively.

9.3.    No Reinstatement. The Executive agrees that he will not apply for
reinstatement with the Company or seek in any way to be reinstated, re-employed
or hired by the Company in the future unless specifically approached by current
Company management or the Company’s or its subsidiaries or Affiliates’ boards of
directors regarding re-employment or re-hiring at a future date.

9.4.    Successors and Assigns. This Release shall inure to the benefit of and
be binding upon the Company and the Executive and their respective successors,
assigns, subsidiaries, Affiliates, executors, administrators and heirs. For
avoidance of doubt, each Released Person is an intended third party beneficiary
of this Release.

9.5.    Severability. Whenever possible, each provision of this Release will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

9.6.    Entire Agreement; Amendments The Parties agree that this Release
contains their entire agreement and understanding relating to the subject matter
hereof and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature relating to the subject matter
hereof. This Release may not be changed or modified, except by an agreement in
writing signed by each of the Parties hereto.

9.7.    Governing Law. This Release shall be governed by, and enforced in
accordance with, the laws of the State of North Carolina without regard to the
application of the principles of conflicts of laws.

 

4



--------------------------------------------------------------------------------

9.8.    Execution Date; Counterparts and Facsimiles. This Release may not be
signed by the Executive prior to the Termination Date. This Release may be
executed, including execution by facsimile signature, in multiple counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument.

[space intentionally left blank; signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Release to be executed by its
duly authorized officer, and the Executive has executed this Release, on the
date(s) below written.

 

    BOJANGLES’ RESTAURANTS, INC.     By:   /s/ M. John Jordan       Name:   M.
John Jordan       Title:   Senior Vice President, Chief Financial Officer and
Treasurer       Date:   March 5, 2018     CLIFTON RUTLEDGE     /s/ Clifton
Rutledge       Date:   March 5, 2018

 

6



--------------------------------------------------------------------------------

Exhibit A

Accelerated Equity Award Vesting

 

 

Rutledge Stock Options

 

         Grant Date   

Previously Vested

Stock Options

   Stock Options Vesting per
Separation Agreement    Exercise Price

 6/8/17

   0    16,875    $17.10

 6/8/16

   8,750    8,750    $18.05

 2/7/14

   488,292    122,073    $8.42

 2/7/14

   203,574    N/A    $8.42

 Total

   700,616    147,698       

Rutledge RSUs

 

         Grant Date   

Previously Vested

RSUs

  

RSUs Vesting per

Separation Agreement

     

 6/8/17

   0    8,437     

 6/8/16

  

4,375

(less 1,442 for tax net settlement)

 

= 2,933*

   4,375     

 Total

  

* 2,933 these shares are

already in Mr. Rutledge’s

personal account

   12,812     

 

7